Citation Nr: 0915576	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  03-10 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right thigh, to include as secondary to 
PTSD.

3.  Entitlement to service connection for chronic liver 
disease, to include cirrhosis and hepatitis C.

4.  Entitlement to service connection for a chronic dental 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In December 2003, the Veteran provided testimony at a hearing 
before a Veterans Law Judge at the Board's Central Office.  A 
transcript of the hearing is of record.

In February 2009, the Board notified the Veteran that the 
Veterans Law Judge who conducted the hearing in December 2003 
was no longer at the Board.  The Veteran was afforded the 
opportunity to have another hearing, but did not respond to 
the letter.

The Veteran's appeal was previously before the Board in June 
2004 and August 2006 when the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.





FINDINGS OF FACT

1. The Board's June 2004 and August 2006 remands and July 
2004 and June 2005 correspondence from the Appeals Management 
Center (AMC) in Washington, D.C. sought further evidence from 
the Veteran in connection with, and essential for a proper 
determination on, his claims for service connection.

2.  In the December 2008 supplemental statement of the case 
(SSOC), the Veteran was advised of the time limit for 
response and of the consequences of a failure to respond.

3. The Veteran has failed (without giving cause) to respond, 
within a year of the requests, to the requests for further 
evidence pertaining to the matter at hand.


CONCLUSION OF LAW

The appellant has abandoned his claims of service connection 
for PTSD, residuals of a gunshot wound to the right thigh, 
chronic liver disease, and a chronic dental disorder; the 
Board has no further jurisdiction in the matter.  38 U.S.C.A. 
§§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. §§ 3.158, 3.655 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in July 2002 and July 2004, the RO notified 
the Veteran of the evidence needed to substantiate his claims 
for service connection.  The letters also satisfied the 
second and third elements of the duty to notify by informing 
the Veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a Veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claims, 
as the claims are being dismissed no additional disability 
rating or effective date will be assigned.  Therefore, the 
Veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claims for chronic liver disease and his dental claim 
in September and October 1999.  

The record also reflects that the Veteran was afforded the 
opportunity for other VA examinations in August 2005 and 
December 2005 in response to his claims for service 
connection.  The Veteran failed to appear at these 
examinations.  No reason for the failure to report was shown, 
and the Veteran made no attempt to contact VA to request that 
his examinations be rescheduled.  The Veteran has also not 
argued that good cause exists for his failure to appear at 
his scheduled VA examinations.  

Under the presumption of regularity, the Veteran is presumed 
to have received notice of the scheduling of the VA 
examinations.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
As he has not alleged good cause for his failure to appeal, 
38 C.F.R. § 3.655 provides that his claim for service 
connection should be decided based on the current record.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Analysis

In June 2004, the Board found that additional development was 
necessary before rendering a decision in the Veteran's 
appeal.  The Board remanded the Veteran's claim for the 
procurement of treatment records from the Washington, D.C. VA 
Medical Center (VAMC) and the United States Federal Prison in 
Lewisburg, Pennsylvania.  The Board also ordered that the 
Veteran should be afforded a VA psychiatric examination and 
notice that complied with the VCAA.

The RO attempted to comply with the Board's remand; treatment 
records were requested, and the Veteran was scheduled for a 
VA examination.  In addition, the Veteran was mailed VCAA 
notification letters in July 2004 and June 2005 to his 
current address of record.

The Veteran failed to report for his scheduled VA 
examinations, and the VCAA notice letters were returned as 
undeliverable.  In addition, an April 2006 letter from the 
Board notifying the Veteran that his case was returned to the 
docket was returned marked, "deceased."  Subsequent efforts 
to determine whether the Veteran is alive have been 
unsuccessful.

A May 2006 statement from the Veteran's representative noted 
that the record contained evidence of the Veteran's death, 
but the representative had been unable to verify whether the 
Veteran was deceased.

In August 2006 the Board remanded the case to allow for the 
RO or the AMC to verify whether the Veteran was alive.  

A review of the Social Security Administration's (SSA) 
database showed no recorded date of death, and the Veteran 
was found to have moved to a new address in Washington, D.C. 
in December 2007.  An additional VCAA notice letter was 
provided to this address in September 2008.  The letter was 
not returned as undeliverable, but no response from the 
Veteran was received.  

In December 2008, the Veteran was sent a SSOC further denying 
his claims and notifying him of the provisions of 38 C.F.R. 
§ 3.158 pertaining to abandoned claims.

The facts of this case are clear.  The Veteran has failed to 
respond to requests for information deemed essential for the 
proper adjudication of his claims.  In fact, VA has had no 
contact with the Veteran since he testified at a Board 
hearing in December 2003, more than five years ago.  Attempts 
to contact him have been made at his known addresses.  

He has not provided VA with the sought after information 
(e.g., medical releases to allow for the procurement of 
evidence, confirmation that he is alive), nor has he kept VA 
updated as to his whereabouts.  He was advised of the 
consequences of a failure to provide the information in the 
December 2008 SSOC.  

The governing regulation, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that in these circumstances the 
claims will be considered abandoned (and the appeal must 
therefore be dismissed).  Hence, the Board has no recourse 
but to conclude that the Vteran has abandoned his claims.  
See Hyson v. Brown, 5 Vet. App. 262 (1993).

The duty to assist is not a one-way street. A Veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

As the Veteran has abandoned his claims of service 
connection, there remains no allegation of error of fact or 
law for appellate consideration. Under § 38 U.S.C.A. § 
7105(d)(5), the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.



ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to service connection for residuals of a gunshot 
wound to the right thigh, to include as secondary to PTSD, is 
dismissed.

Entitlement to service connection for chronic liver disease, 
to include cirrhosis and hepatitis C, is dismissed.

Entitlement to service connection for a chronic dental 
disorder is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


